DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication from Applicant received on February 4, 2022.
   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on February 4, 2022 has been entered. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 4-6, 9-11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (Hereinafter Jung, US Publication No. 2017/0220487) in view of Oboril et al. (Hereinafter Oboril, Evaluation of Hybrid Memory Technologies Using SOT-MRAM for On-Chip Cache Hierarchy, Publication Date: 2015) in view of Oh et al. (Hereinafter Oh, US Publication No. 2013/0044538).

Regarding claim 1, Jung teaches:
A device, comprising: 
an integrated circuit chip, the integrated circuit chip (See [0037] “FIG. 1 is a block diagram of a system-on-chip 100”) including: 
at least one processing core integrated into the chip (See [0037] “As illustrated, the system-on-chip 100 includes a processor 110” See [0189] “The processor of the watch body 1100 may include a single processor having at least one core or multiple processors each having at least one core.”); and 
at least one magnetoresistive random access memory (MRAM) circuit integrated into the chip and communicatively coupled to the at least one processing core, the at least one MRAM circuit including a plurality of MRAM cells (See [0037] “As illustrated, the system-on-chip 100 includes a processor 110, a security interface (also referred to herein as security interface circuitry) 120, and a nonvolatile memory 130.”  See [0050] where the nonvolatile memory 130 of figure 1 can be a MRAM.  See Figure 1, in which Nonvolatile Memory MRAM , wherein the at least one MRAM circuit, in operation, implements, 
at least one cache memory via a first region of the plurality of MRAM cells; and 
at least one main memory via a second region of the plurality of MRAM cells (See [0039] “More specifically, the level manager LM of the processor 110 may manage an area of the nonvolatile memory 130 after dividing the area into at least three areas R1, R2, and R3. For example, the level manager LM may manage the at least three areas R1, R2, and R3 after distinguish the at least three areas R1, R2, and R3 into a cache memory area, a storage area, and a main memory area, respectively. For brevity of description, it will be assumed that the cache memory area is a first area R1, the storage area is a second area R2, and the main memory area is a third area R3.” See Claim 1 of Jung “A system-on-chip comprising: a magnetic random access memory including at least three memory areas,” See Claim 2 of Jung “The system-on-chip as set forth in claim 1, wherein the at least three memory areas comprise: a cache memory area requiring a highest input/output speed among the at least three memory areas; a main memory area;” See Figure 1, in which Nonvolatile Memory MRAM 130 implements a cache memory R1 and main memory R3.);
wherein a MRAM cell of the plurality of MRAM cells includes a fixed layer, a free layer and a tunnel barrier layer between the fixed layer and the free layer, the free layer coupled to a first source or drain terminal of a control transistor through a metal layer,
wherein a second source or drain terminal of the control transistor is coupled to a sense line and a gate of the control transistor is coupled to a write line (See Figure 12.).

Jung does not explicitly disclose what Oboril teaches:
wherein a MRAM cell of the plurality of MRAM cells includes a fixed layer, a free layer and a tunnel barrier layer between the fixed layer and the free layer, the free layer coupled to a first source or drain terminal of a control transistor through a metal layer, the fixed layer coupled to a bit line; and 
wherein a second source or drain terminal of the control transistor is coupled to a sense line and a gate of the control transistor is coupled to a write line (See STT-MRAM depicted in Figure 2 diagram (a) on page 368; see also SOT-MRAM in figure 2(b)).

Jung teaches MRAM memory, but does not specifically teach the MRAM cell to have a fixed layer coupled to a bit line. Oboril teaches the construction of MRAM memory in which a MRAM cell has a fixed layer coupled to a bit line. Simple substitution of the STT-MRAM depicted in Figure 11 and Figure 12 of Jung for the STT-MRAM 

Jung and Oboril do not explicitly disclose what Oh teaches:
a first addressing circuit positioned in close proximity to the first region of the plurality of MRAM cells and coupled to the first region of the plurality of MRAM cells via a first set of memory control lines; and 
a second addressing circuit positioned in close proximity to the second region of the plurality of MRAM cells and coupled to the second region of the plurality of MRAM cells via a second set of memory control lines (See Abstract in view of Figures 2, 9, 10 and 14, which teach a stacked MRAM device that includes stacked (i.e. multiple) addressed lines/circuitry on the MRAM circuit in close proximity to regions of MRAM cells via the stacked structure. See [0074]-[0091], which teaches stacked (i.e. multiple) addressed lines/circuitry for multiple MRAM regions. See [0076] “The stacked memory cell array 1250 may include at least two memory cell arrays. Each of the memory cell arrays may be disposed in each of memory cell layers, respectively, and each of the memory cell arrays may include a plurality of memory cells.” See [0082] “Referring to FIG. 12, a stacked MRAM device 1200e may include a stacked memory cell array 1250a, a row decoder 1240a, a column decoder 1245a, and a column selection circuit 1247a. Also, the stacked MRAM device 1200e shown in FIG. 12 may further include a vertical decoder 1248a configured to decode a vertical address signal ADD<vertical>, and transmit a decoded signal to the row decoder 1240a.”),

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply a known technique of stacking memory (i.e. MRAM devices) to a known memory device, such as MRAM devices described in the system of Jung and/or Oboril, ready for improvement to yield predictable results. Specifically, stacking memory/MRAM devices would increase memory density and performance while reducing chip size/footprint.

Regarding claim 2, Jung teaches:
The device of claim 1, comprising: at least one memory management circuit (MMU) integrated into the chip (See [0038] “The processor 110 may include or drive a level manager LM to manage areas of the nonvolatile memory 130 according to functions. For example, the level manager LM may be a hardware circuit or software stored in a programmable read only memory (PROM).”).

Regarding claim 3, Oh teaches:
The device of claim 2 wherein at least a portion of the at least one MMU is positioned on at least a portion of the at least one MRAM circuit (See [0006] and Abstract in view of Figures 2, 9, 10 and 14, which teach a stacked MRAM device. Under broadest reasonable interpretation, portions of circuitry provided in the system necessary for memory management will be positioned on at least a portion of the MRAM circuit in a stacked memory device environment).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply a known technique of stacking memory (i.e. MRAM devices) to a known memory device, such as MRAM devices described in the system of Jung and/or Oboril, ready for improvement to yield predictable results. Specifically, stacking memory/MRAM devices would increase memory density and performance while reducing chip size/footprint.

Regarding claim 4, Jung teaches:
The device of claim 2, comprising: a plurality of sets of memory control lines coupled between the at least one MMU and respective sets of cells of the plurality of MRAM cells of the at least one MRAM circuit (See [0106] “The nonvolatile memory cell array 131 is connected to the address decoder 132 through wordlines WL and connected to the read and write circuit 133 through bitlines BL. The nonvolatile memory cell array 131 includes a plurality of memory cells. Memory cells arranged in a column direction are connected to bitlines BL. For example, memory cell arranged in a column direction may be connected to bitlines BL and a plurality of cell groups may be connected to bitlines BL, respectively.” See [0114] “The data input/output circuit 134 is configured to transfer the externally transferred encrypted data DATA_E to the read and write circuit 133 through the data line DL.” See Figure 1 in view of Figure 10 and paragraphs [0106] and [0114], in which memory control lines are coupled between MRAM and the Level Manager (i.e. MMU).).

Regarding claim 5, Jung teaches:
The device of claim 1 wherein the at least one MRAM circuit, in operation, implements at least one secondary storage memory (See [0039] “For brevity of description, it will be assumed that the cache memory area is a first area R1, the storage area is a second area R2, and the main memory area is a third area R3.” The claimed secondary storage memory corresponds to the second storage area R2 of Nonvolatile Memory MRAM 130 depicted in Figure 1.).

Regarding claim 6, Jung teaches:
The device of claim 1, comprising: 
a chip interface (See interface 120 depicted in Figure 1); and 
an on-chip bus system, which, in operation, communicatively couples together the at least one processing core, the at least MRAM circuit and the interface (See configuration of system-on-chip 100 depicted in Figure 1, in which the processor 110, interface 120, and MRAM 130 are coupled together). 

Regarding claim 9, Jung teaches:
The device of claim 1 wherein the at least one cache memory and the at least one main memory have a same MRAM cell density (See Nonvolatile Memory MRAM 130 depicted in Figure 1, in which cache memory R1 and main memory R3 are part of the same Nonvolatile Memory MRAM 130, thus having the same MRAM cell density.).

Regarding claim 10, Prior art used in the rejection of claim 1 teaches:
A system, comprising: 
an integrated circuit chip, the integrated circuit chip having: 
a processing core integrated into the chip; and 
magnetoresistive random access memory (MRAM) circuitry integrated into the chip, the MRAM circuitry including a plurality of MRAM cells organized into a plurality of MRAM memories, including at least one cache memory, and at least one main memory (See rejection of claim 1 in view of Jung.); 
a first addressing circuit positioned in close proximity to a first region of the plurality of MRAM cells and coupled to the first region of the plurality of MRAM cells via a first set of memory control lines, the first region of the plurality of MRAM cells implementing the at least one cache memory; and 
a second addressing circuit positioned in close proximity to a second region of the plurality of MRAM cells and coupled to the second region of the plurality of MRAM cells via a second set of memory control lines, the second region of the plurality of MRAM cells implementing the at least one main memory (See rejection of claim 1 in view of Oh.);
a functional circuit (See Modem 140 depicted in Figure 6 of Jung); and 
a system bus, which, in operation, communicatively couples the functional circuit to the integrated circuit chip (See Figure 6 of Jung, in which the Modem 140 is coupled to the system-on-chip 100).
wherein a MRAM cell of the plurality of MRAM cells includes a fixed layer, a free layer and a tunnel barrier layer between the fixed layer and the free layer, the free layer coupled to a first source or drain terminal of a control transistor through a metal layer, the fixed layer coupled to a bit line; and 
wherein a second source or drain terminal of the control transistor is coupled to a sense line and a gate of the control transistor is coupled to a write line (See rejection of claim 1).

Regarding claim 11, Jung teaches:
The system of claim 10 wherein the integrated circuit chip comprises addressing circuitry associated with one of the plurality of MRAM memories (See [0105] “As illustrated, the nonvolatile memory 130 includes a nonvolatile memory cell array 131, an address decoder 132,” See Address decoder 132 depicted in Figure 10, which is included in MRAM 130 and coupled to the MRAM cell array), 

Jung does not explicitly disclose what Oh teaches:
wherein the addressing circuitry is positioned on one or more MRAM cells of the one of the plurality of MRAM memories (See rejection of claim 3. See Abstract in view of Figures 2, 9, 10 and 14, which teach a stacked MRAM device including addressed lines/circuitry on the MRAM circuit).



Regarding claim 14, Jung teaches:
The system of claim 10, comprising: a plurality of sets of memory control lines integrated into the chip, each set of memory control lines being coupled between the processing core and a respective memory of the plurality of MRAM memories (See rejection of claim 4).

Regarding claim 15, prior art used in the rejection of claim 9 teaches:
The system of claim 10 wherein the plurality of MRAM cells of the MRAM circuitry have a uniform cell density (See rejection of claim 9).

Regarding claim 16, prior art used in the rejection of claim 1 teaches:
A method of manufacturing an integrated circuit, comprising: 
forming one or more processing cores of an integrated circuit chip in a substrate; and 
forming one or more magnetoresistive random access memory (MRAM) arrays of the integrated circuit chip in the substrate, the one or more MRAM arrays being organized into a plurality of memories including at least one cache memory and at least one main memory;
forming a first addressing circuit positioned in close proximity to a first region of the one or more MRAM arrays and coupled to the first region of the one or more MRAM arrays via a first set of memory control lines, the first region of the one or more MRAM arrays implementing the at least one cache memory; and 
forming a second addressing circuit positioned in close proximity to a second region of the one or more MRAM arrays and coupled to the second region of the one or more5Application No. 16/270,484 Reply to Office Action dated October 4, 2021MRAM arrays via a second set of memory control lines, the second region of the one or more MRAM arrays implementing the at least one main memory;
wherein a MRAM cell of the plurality of MRAM cells includes a fixed layer, a free layer and a tunnel barrier layer between the fixed layer and the free layer, the free layer coupled to a first source or drain terminal of a control transistor through a metal layer, the fixed layer coupled to a bit line; and 
wherein a second source or drain terminal of the control transistor is coupled to a sense line and a gate of the control transistor is coupled to a write line (See rejection of claim 1).

Regarding claim 17, Jung teaches:
The method of claim 16 wherein the forming one or more MRAM arrays comprises simultaneously forming a plurality of MRAM arrays (See [0196] “Those skilled in the art will appreciate that the circuits, blocks, units and/or modules (e.g., determination circuits, cryptographic circuits, etc.) may be physically implemented by electronic (or optical) circuits such as logic circuits, discrete components, microprocessors, hard-wired circuits, memory elements, wiring connections, and the like, which may be formed using semiconductor-based fabrication techniques or other manufacturing technologies.” See MRAM memory cell array 131, which is formed using semiconductor-based fabrication techniques or other manufacturing technologies).

Regarding claim 18, prior art used in the rejection of claim 9 teaches:
The method of claim 17 wherein the plurality of MRAM arrays have a same MRAM cell density (See rejection of claim 9).

Regarding claim 19, Jung teaches:
The method of claim 16, comprising forming a plurality of sets of memory control lines of the chip in the substrate, a first set of the memory control lines coupling the one or more processing cores to MRAM cells of the at least one cache memory and a second set of the memory control lines coupling the one or more processing cores to MRAM cells of the at least one main memory (See rejection of claim 4, in which control lines connect the MRAM memory/cells (which include the cache and main memory) to the processor core).

Regarding claim 20, prior art used in the rejection of claim 11 teaches:
The method of claim 19, comprising forming addressing circuitry on MRAM cells of the at least one cache memory, the addressing circuitry being coupled to the first set of memory control lines (See rejection of claim 11).


Claims 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Oboril in view of Oh in view of Takeda et al. (Hereinafter Takeda, US Publication No. 2014/0297920).

Regarding claim 7, Takeda teaches:
The device of claim 1 wherein the at least one cache memory includes a level-1 cache, a level-2 cache and a level-3 cache (See Figure 19, which depicts an MRAM level-1 cache, an MRAM level-2 cache and an MRAM level-3 cache).

Although prior art Jung teaches MRAM cache memory, Jung does not teach the MRAM cache memory to include a level-1 cache, a level-2 cache and a level-3 cache. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide multiple cache levels (as taught in Takeda) to the caching method of Jung to improve cache performance by adding multiple cache layers, thus increasing speed of data access and allowing more data to be stored closer to the processing core.

Regarding claim 8, Takeda teaches:
The device of claim 1 wherein the at least one cache memory includes an instruction cache and a data cache (See Figure 19, which depicts an MRAM level-1 instruction cache and an MRAM level-1 data cache).

Regarding claim 12, Jung teaches: 
the plurality of memories into which the plurality of MRAM cells are organized includes a secondary storage memory (See [0039] “For brevity of description, it will be assumed that the cache memory area is a first area R1, the storage area is a second area R2, and the main memory area is a third area R3.” The claimed secondary storage memory corresponds to the second storage area R2 of Nonvolatile Memory MRAM 130 depicted in Figure 1).

Jung does not explicitly disclose what Takeda teaches: 
The system of claim 10 wherein the at least one cache memory includes a level-1 cache, a level-2 cache and a level-3 cache (See Figure 19, which depicts an MRAM level-1 cache, an MRAM level-2 cache and an MRAM level-3 cache.) and

Although prior art Jung teaches MRAM cache memory, Jung does not teach the MRAM cache memory to include a level-1 cache, a level-2 cache and a level-3 cache. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide multiple cache levels (as taught in Takeda) to the caching .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Oboril in view of Oh in view of Takeda in view of Chen et al. (Hereinafter Chen, US Patent No. 7,023,726).

Regarding claim 13, Chen teaches:
The system of claim 12 wherein the MRAM circuitry comprises at least two types of MRAM cells (See Col. 3, lines 38-33 “The hybrid MRAM architecture 2 comprises a plurality of MRAM arrays constituted by a plurality of 1T1MTJ architecture MRAM cells, such as two 1T1MTJ MRAM arrays 211, 212, and by a plurality of XPC architecture MRAM cells, such as two XPC MRAM arrays 221, 222.” See  Col. 4, lines 1-10 “FIG. 3 is a diagram schematically illustrating a hybrid MRAM architecture according to a preferred embodiment of the present invention for being adapted to an MCU, in which the MCU 3 comprises a controller unit 31, a level 1 cache 32 constituted by a plurality of MRAM arrays having 1T1MTJ architecture MRAM cells respectively; a level 2 cache 33 constituted by a plurality of MRAM arrays having 1T1MTJ architecture MRAM cells respectively; a level 3 storage memory 34 constituted by a plurality of MRAM arrays having XPC architecture MRAM cells respectively;” Figure 2 depicts two types of MRAM cells, in which one type is that of 1T1MTJ architecture MRAM cells and the other type is that of XPC architecture MRAM cells. In Figure 3, a level 1 cache and level 2 cache are 

Although prior art Jung, Oboril and Takeda both teach MRAM circuitry, neither explicitly teaches the MRAM circuitry to comprise at least two types of MRAM cells. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide multiple types of MRAM memory technology/cells, as taught in the hybrid MRAM architecture of Chen, to the MRAM devices of Jung and/or Takeda to realize the benefits of multiple types of MRAM technology by using different MRAM technology in different memory applications to increase the operational efficiency of the system. For example, such benefits/motivation is evident in Col. 4 line 61-Col. 5 line 6 of Chen: “It is inferable from the above description that the hybrid MRAM architecture according to the present invention is capable of having two MRAMs of different characteristics (the 1T1MTJ architecture and the XPC architecture) integrated so as to use the MRAM architecture appropriate in different memory applications as needed in practice to increase the operational efficiency of the whole system. For example, the 1T1MTJ architecture MRAM having fast access speed feature serves as the cache in the memory portion where faster access is required, and the XPC architecture MRAM having high storage density feature serves as the storage memory in the memory portion where higher storage density is required.”

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MICHAEL L WESTBROOK/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139